Exhibit 10.1

Execution Version

PAPER SUPPLY AGREEMENT

THIS PAPER SUPPLY AGREEMENT (this “Agreement”) is entered into this 6th day of
May 2019, by and between GANNETT SUPPLY CORPORATION, a Delaware corporation
(“Gannett”), and THE DALLAS MORNING NEWS,  INC., a Delaware corporation
(“Buyer”) for the purchase and sale of newsprint.

WHEREAS, Buyer desires to purchase newsprint with the specs set forth in Exhibit
E (“Paper”) from Gannett for shipment to Buyer’s Production Facilities as set
forth in Exhibit G for the printing of certain print products printed, published
or distributed by Buyer and Buyer’s Affiliates including, The Dallas Morning
News, Al Dia, Briefing (the “Buyer Publications”) and for products printed on
behalf of Buyer’s third party customers; and

WHEREAS, Gannett agrees to sell Paper to Buyer on the terms and conditions
specified herein.

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Term.  The term of this Agreement shall commence on August 5, 2019 (the
“Effective Date”) and terminate on the third anniversary of the Effective Date
(the “Initial Term”), unless sooner terminated pursuant to the terms hereof;
provided, however, that the term of this Agreement will renew for successive one
year terms (each a “Renewal Term” and together with the Initial Term, the
“Term”) upon mutual agreement of the parties.  Should either party intend not to
renew this Agreement, the non-renewing party, shall provide one hundred and
eighty (180) days prior written notice to the end of the Initial Term to the
other party.

2. Affiliates.  The term “Affiliates” for the purposes of this Agreement shall
mean an entity that directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with another
entity.  Control shall be defined as (i) fifty percent (50%) or more ownership
or beneficial interest of income and capital of such entity; (ii) ownership of
at least fifty percent (50%) of the voting power of voting equity; or (iii) the
ability to direct or cause the direction of management and policies of such
entity by ownership of securities, contract or otherwise. 

3. Purchase and Sale of Paper.

(a) Provided that Buyer complies with the terms and conditions set forth in this
Agreement, Gannett hereby agrees to provide Buyer with the amount of Paper
tonnage requested by Buyer. 

(b) Except for (i) Gannett’s non-delivery of any order of  Paper for any reason,
(ii) for Gannett’s delivery of Paper not meeting the specifications in Exhibit
E,  or (iii) a Force Majeure event, which service default in any  case cannot be
timely remediated by Gannett in Buyer’s sole, reasonable judgment, Gannett shall
be the sole supplier of Paper to Buyer and its Affiliates during the Term for
Buyer’s Publications in accordance with the specifications and guidelines as set
forth in Exhibit E to this Agreement.



1

 

 

 

--------------------------------------------------------------------------------

 

 

(c) In addition, except as set forth in Section 3(b), during the Term of this
Agreement, Buyer agrees that it and its Affiliates (including the Buyer
Publications and Production Facilities) shall not purchase Paper, directly or
indirectly, from another third party except if Buyer has a commercially
unexpected and/or immediate need for Paper that (i) Gannett has advised Buyer in
writing it cannot fulfill or (ii) Buyer reasonably expects Gannett is not able
to fulfill, then upon written notice to Gannett, Buyer shall have the option to
purchase such Paper from a third party. If Buyer purchases Paper from a third
party under the terms of this Section 3(c), Buyer does so without in any way
incurring any duty,  liability,  or obligation to Gannett for any liability,
loss or damage suffered, sustained, or incurred by Gannett directly or
indirectly arising or resulting from, relating to or in connection with any such
action.

(d) During and after the Term of this Agreement, Buyer and Buyer’s Affiliates
shall have no right to resell the Paper to a third party without Gannett’s prior
written consent, which consent shall not unreasonably be withheld.  Buyer and
Buyer’s Affiliate, may sell obsolete or aged Paper to third parties.  This
Section 3(d) does not include or govern the sale of waste paper by Buyer or
Buyer’s Affiliates.

(e) Gannett agrees that Paper sold under this Agreement shall meet all
specifications set forth on Exhibit E hereto.

(f) Gannett shall provide Paper to Buyer on a monthly basis in full or partial
rail car lots.  Buyer shall place orders for Paper in accordance with the
ordering procedures set forth on Exhibit A attached hereto (the “Paper Ordering
Procedures”).  In the event Buyer does not meet the deadlines contained in the
Paper Ordering Procedures or otherwise materially fails to comply with such
procedures for a given month, Gannett shall be under no obligation to provide
Paper to Buyer for such month if and to the extent it is unable to do so as a
result of Buyer’s failure to meet deadlines or otherwise materially comply with
the Paper Ordering Procedures.

(g) Gannett shall provide Buyer with access to the Abinet or other online
ordering system (the “System”) in accordance with a paper ordering calendar
provided by Gannett.  The paper ordering calendar for 2019-2022 is attached
hereto as Exhibit B.    Gannett shall provide online or telephone-based support
on how to use the System in accordance with the terms set forth in the Paper
Ordering Procedures.

(h) Gannett shall provide Paper to Buyer from paper suppliers set forth on
Exhibit H    (“Paper Suppliers”).  In the event Buyer experiences problems with
the Paper or receives damaged or defective Paper, Buyer and Gannett shall comply
with the problem solving procedures and/or the claims procedures set forth on
Exhibits C and D attached hereto, respectively (the “Problem Solving Procedures”
and the “Claims Procedures,” respectively).  Neither these procedures nor
Buyer’s agreement and obligation under this Agreement to follow them shall limit
(i) Gannett’s obligations as a seller of goods hereunder; or (ii) Buyer’s rights
and remedies as a purchaser of goods hereunder.

(i) In the event Buyer desires to purchase coated or uncoated paper (“Other
Paper”), Gannett will use commercially reasonable efforts to obtain pricing of
such Other Paper for Buyer.  If Buyer chooses to purchase such Other Paper from
Gannett, such purchase shall be governed by



2

 

--------------------------------------------------------------------------------

 

 

the terms and conditions set forth in this Agreement regarding the purchase of
Paper other than in Section 3(b), including but not limited to delivery, title,
payment and termination.

4. Delivery and Title.  Shipments shall be routed by Gannett by the most
economical method of transportation at the risk of Gannett but with due regard
for Buyer’s preference.  Title and risk of loss to Paper shall pass to Buyer:
(a) in the case of shipment by independent carrier, upon delivery to the
receiving dock designated by Buyer, or (b) in the case of shipment by other than
independent carrier, upon delivery to Buyer or Buyer’s designated agent. Buyer’s
receiving dock is designated in Exhibit G.

5. Price and Payment.

(a) At the end of each month, Buyer will provide Gannett with all of the Paper
receipts for that month for the Paper delivered to Buyer.

(b) Buyer shall pay for Paper received.  For each shipment of Paper, Buyer shall
pay Gannett the base price listed on Exhibit F for the applicable type and grade
of paper (the “Base Price”).  Buyer agrees that the Base Price includes the
freight, insurance, and all other costs incurred by Gannett in storing and
delivering the Paper to Buyer’s facilities in accordance with Section 4 above.

(c) Gannett shall invoice Buyer on a monthly basis for all shipments of Paper
delivered to Buyer during that month and shall deliver such invoice to Buyer
within ten (10) days after the end of such month.  Each invoice shall reflect
approved Paper Supplier and carrier credits received in the prior thirty (30)
days.  Each payment of an invoice by Buyer to Gannett shall be made by wire or
ACH transfer of immediately available funds not more than fifteen (15) days
after the end of the applicable month to which such invoice relates, provided
that Buyer shall in any event have at least five (5) days after receiving any
invoice to make payment thereon. All invoices shall be sent via email to Buyer’s
accounts payable as set forth on Exhibit F, with a copy to Buyer as set forth in
Section 9, Notices. If Buyer fails to pay any invoice within the foregoing time
periods, in addition to any other rights Gannett may have under this Agreement,
Gannett may suspend its acceptance of new orders for Paper under this Agreement
until Buyer remedies such payment failure without in any way incurring any
liability for loss or damage suffered by Buyer which may directly or indirectly
result from any such suspension.

(d) Notwithstanding any provision of this Agreement to the contrary, if at any
time during the Term, the total amount of Buyer’s unpaid invoices exceeds Two
Million One Hundred Twenty-Five Thousand Dollars ($2,125,000) (the “Cap”), any
orders placed during the period when unpaid invoices remain above the Cap shall
not be binding on Gannett unless and until Buyer has paid such amount of unpaid
invoices so as to cause the remaining aggregate unpaid invoices, including
invoices for any such new orders, to be less than the Cap.  For the avoidance of
doubt, the parties acknowledge and agree that Gannett shall not be obligated to
fulfill any order to the extent such order exceeds Two Million One Hundred
Twenty-Five Thousand Dollars ($2,125,000).



3

 

--------------------------------------------------------------------------------

 

 

6. Warranty.

(a) If Paper furnished contains one or more manufacturer’s warranties, Gannett
hereby assigns such warranties to Buyer, to the extent allowed by the
manufacturer, and shall use commercially reasonable efforts to assist Buyer in
receiving the benefits of such manufacturer’s warranties.  All warranties shall
survive inspection, acceptance and payment.

(b) It is understood that Gannett is not the manufacturer of any of the Paper
purchased from Gannett by Buyer.  All warranties offered are those of the
manufacturers of the Paper and not Gannett. 

7. Indemnity.Gannett shall indemnify, defend and hold harmless Buyer, its
subsidiaries and Affiliates and their officers, directors, and employees (the
“Indemnified Parties”) harmless from and against any damages, losses,
liabilities, obligations, fees, costs and expenses (including reasonable
attorneys’ fees) (collectively the “Liabilities”) suffered, sustained or
incurred in connection with any claim, lien, suit, action, cause of action, by a
third party, directly or indirectly, arising out of, resulting from, incident to
or related in any way to:  (a) any breach of any representation, warranty,
covenant or agreement of Gannett contained in or made pursuant to this
Agreement; (b) any of the services performed under this Agreement; (c) a breach
or violation of any law, or regulation applicable to Gannett’s obligations
pursuant to this Agreement; (d) any acts, actions, omissions or activities of
Gannett, its employees, subcontractors, or agents while on the premises,
actually or allegedly owned, controlled or operated by Buyer; or (e) claims by a
Paper Supplier for payment of Paper. Gannett shall have not obligation to
indemnify Buyer for any Liabilities which are caused by, arise out of, or result
from the gross negligence of willful misconduct of Buyer, its employees or
agents. Gannett shall, at its expense, assume the defense of any such claim.
Buyer shall fully cooperate with Gannett in any defense, settlement or other
disposition of the claim. Buyer shall have the right, but not the obligation, to
be represented by its counsel, at its expense.

8. Termination; Default.

(a) Either party may terminate this entire Agreement, with or without cause,
upon one hundred eighty (180) days’ prior written notice.

(b) Except for amounts disputed in accordance with Section 5, in the event
Gannett does not receive payment in full for any delivery of a shipment to Buyer
of ordered Paper meeting the required specifications within ten (10) days after
the date such payment is due in accordance with Section 5, in addition to any
other rights, Gannett may have under this Agreement, Gannett may, in its sole
discretion, (i) upon written notice to Buyer, terminate this entire Agreement
immediately (without in any way incurring any liability for loss or damage
suffered by Buyer which may directly or indirectly result from such
termination); or (ii) unilaterally modify the payment terms contained in Section
5 to require Buyer to pay for each order of Paper in advance of order placement;
or (iii) suspend its acceptance of new orders for Paper under this Agreement
until Buyer remedies such payment failure (without in any way incurring any
liability for loss or damage suffered by Buyer which may directly or indirectly
result from any such suspension).



4

 

--------------------------------------------------------------------------------

 

 

(c) In the event (i) either party fails to perform or defaults on its
obligations under this Agreement (other than any payment default by Buyer, for
which Gannett will have the rights set forth in Section 8(b) above), and (ii)
such failure or default continues for thirty (30) days following notice of such
failure or default, the non-defaulting party may, at its option, (x) upon
written notice to the other party, terminate this Agreement, or (y) suspend its
performance under this Agreement until the defaulting party remedies such
failure or default without in any way incurring any liability for loss or damage
suffered by the defaulting party which may directly or indirectly result from
any such suspension or termination.

(d) In the event that any claim made by Buyer in accordance with the Claims
Procedure set forth in Exhibit D, is not resolved to Buyer’s satisfaction (i)
within forty-five (45) days after the date of the letter making the claim, Buyer
may, at its option, suspend purchases of Paper through Gannett and use whatever
means are necessary to acquire Paper during this time hereunder until such
satisfactory resolution is reached; and (ii) if such satisfactory resolution is
not reached within sixty (60) days after the date of the letter making the
claim, Buyer may, at its option, terminate this Agreement at any time within
thirty (30) days after the end of such sixty (60) day period, effective
immediately upon written notice to Gannett, without in any way incurring any
liability for loss or damage suffered by Gannett which may directly or
indirectly result from any such suspension or termination; provided, however,
that Buyer may not rescind or otherwise cancel orders for Paper which it has
placed prior to the effectiveness of such termination and such termination will
have no impact on such orders and Buyer’s obligations hereunder with respect to
such orders.

(e) Upon the expiration or termination of this Agreement for any reason, each
party shall remain liable to the other party for all amounts accrued and
remaining unpaid under this Agreement up to and including the date
of  expiration or termination and, in the event of termination for a party’s
failure to perform or default, for any loss or damage sustained by the
non-defaulting party by reason of such failure or default, subject to Section 9
hereof.

9. Limitation of Liability.  NEITHER party SHALL be liable to the other party
for any indirect, special, consequential, punitive or incidental damages,
INCLUDING LOST PROFITS OR LOST REVENUE whether based on breach of contract,
tort, (including negligence), or any other legal theory, even if advised of the
possibility of such damages. in addition, except for buyer’s obligation to pay
gannett for paper pursuant to the terms of the this agreement, neither party’s
liability to the other party under this agreement will exceed, in the aggregate,
five hundred thousand dollars ($500,000).

10. Notices.  All notices or other communications required or permitted under
this Agreement shall be in writing, shall be deemed to have been given when  (i)
delivered in person, (ii) delivered via e-mail, with confirmation of delivery,
or (iii) by a recognized business courier which provides proof of delivery,
addressed as follows, or to such other address(es) as the notifying party may
have been directed to use in a written notice given pursuant hereto:

﻿





5

 

--------------------------------------------------------------------------------

 

 

To Buyer:The Dallas Morning News, Inc.

3900 West Plano Parkway

Plano, Texas 75075

Email: jmorton@dallasnews.com

Attention: Jimmy Morton

﻿

With a copy to:A. H. Belo Corporation

P.O. Box 224866

Dallas, Texas 75222-4866

Email:  mohara@ahbelo.com

Attention:  Michael J. O’Hara

﻿

With a copy to:A. H. Belo Corporation

1954 Commerce Street

Dallas, Texas 75201

Email: clarkin@ahbelo.com

Attention: Christine Larkin, General Counsel

﻿

To Gannett:Gannett Supply Corporation

7950 Jones Branch Drive

McLean, Virginia 22107

Email: fotoole@gannett.com

Attention: Frank O’Toole, President

﻿

With a copy to:Gannett Co., Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Email: eaallen@gannett.com

Attention: Elizabeth Allen, General Counsel

﻿

11. Authorization.  Each party represents and warrants to the other party that
it has the requisite power and authority to enter into and perform this
Agreement and that the person signing on behalf of such party has been
authorized to enter into this Agreement and has read and understands its
provisions.

12. Governing Law.  This Agreement shall be governed by the laws of the State of
New York, without regard to its conflict of laws principles.

13. Confidentiality.

(a)Definition.  For purposes of this Agreement, “Confidential Information” means
(i) the terms of this Agreement, including, without limitation, all pricing and
allowance information contained herein, (ii) any information that is marked or
identified as confidential or would be reasonably understood to be of a
confidential nature, and (iii) other non-public business information relating to
the business of the other party obtained by virtue of this Agreement including,
but not limited to, a party’s sales, profits, organizational structure and
restructuring, new business initiatives and finances; a party’s services and
products, product designs, and how such



6

 

--------------------------------------------------------------------------------

 

 

products are administered and managed; any confidential information of third
parties with which a party conducts business, and, in the case of Gannett, all
information disclosed by Gannett pertaining to the Paper business (e.g.,
guidance on ordering volumes).  Notwithstanding the foregoing, Confidential
Information will not include information that:  (A) is now or subsequently
becomes generally available to the public through no wrongful act of the
recipient; (B) the recipient can demonstrate was rightfully in its possession
prior to disclosure by the other Party; (C) is independently developed by the
recipient without the use of any confidential information provided by the other
Party; or (D) recipient rightfully obtained or obtains from a third party who
recipient reasonably believed had the right, without obligation to the other
party, to transfer or disclose such information.

(b)Restrictions.  The parties agree that, during the Term of this Agreement and
for two (2) years thereafter, (i) they will keep all Confidential Information in
strict confidence, using such degree of care as is appropriate to avoid
unauthorized use or disclosure; (ii) they will not, directly or indirectly,
disclose any Confidential Information to anyone outside of the parties, except
with the prior written consent of the party supplying the Confidential
Information; and (iii) they will not make use of any Confidential Information
for their own purposes (except as necessary to exercise their rights and/or
perform their obligations hereunder) or for the benefit of anyone other than the
parties.  Each party will be deemed to have met its obligations hereunder if it
treats the other party’s Confidential Information with the same degree of care
as it treats its own sensitive business information of like kind, but in no
event less than reasonable care.  Upon termination or expiration of this
Agreement, or at any time either party shall so request, the other party will
deliver promptly to the requesting party, or, at the requesting party’s option,
will destroy, all Confidential Information obtained hereunder (and all copies
thereof)  belonging to the requesting party that the other party may then
possess or have under its control.

(c)Permitted Disclosure of Confidential Information.  Notwithstanding anything
in this Agreement to the contrary, either party may disclose the Confidential
Information of the other party to its personnel, agents and advisors (including
legal and financial advisors) who have a need to know such information in
connection with the performance of the  services hereunder and who are obligated
to keep such information confidential.  Each party will instruct its personnel
and/or agents, as applicable, as to their obligations under this
Agreement.  Either party may disclose the Confidential Information if such
disclosure is required by law, court or other governmental authority; provided,
however, that such party will notify the other party in writing in advance of
such disclosure and will provide the other party with copies of any related
information so that the party may take appropriate action to protect its
Confidential Information.  In addition, each party may disclose the terms and
conditions of this Agreement: (i) as required under applicable securities
regulations and (ii) on a confidential basis to current or prospective investors
in or acquirers of such party who are contractually bound to maintain the
confidentiality of such Confidential Information. 

 

14. Relationship of the Parties.  This Agreement is not intended to create, nor
shall it create, any partnership, joint venture, agency, fiduciary, employment,
or other relationship between or among the parties, beyond the relationship of
independent parties to a commercial contract.

15. Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This



7

 

--------------------------------------------------------------------------------

 

 

Agreement may not be assigned (whether by operation of law or otherwise) by
either party to any person without the prior written consent of the other party,
which consent shall not unreasonably be withheld, delayed or
conditioned.  Subject to the foregoing, this Agreement will be binding upon and
will inure to the benefit of the parties, their successors and permitted
assigns.

16. No Publicity.  No party may use the other party’s name, or any trademark,
service mark, trade name, logo or other commercial or product designations for
any purpose without the prior written consent of the applicable party in each
instance.  Without limiting the generality of the foregoing, unless required by
law, including applicable securities regulations, no party will, without the
prior written approval of the other party, make any public statement, press
release, presentation, or other announcement relating to the existence or terms
of this Agreement or the purchase and sale of Paper under this Agreement.

17. Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable by a court of competent jurisdiction, such provision
will be deemed restated, in accordance with applicable law, to reflect as nearly
as possible the original intentions of the parties, and the remainder of this
Agreement will remain in full force and effect.

18. Jury Trial Waiver.  THE PARTIES SPECIFICALLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY COURT WITH RESPECT TO ANY CONTRACTUAL, TORTIOUS, OR STATUTORY CLAIM,
COUNTERCLAIM, OR CROSS-CLAIM AGAINST THE OTHER ARISING OUT OF OR CONNECTED IN
ANY WAY TO THIS AGREEMENT.

19. Force Majeure.  Except with respect to delays or failures caused by the
negligent act or omission of either party, any delay in or failure of
performance by either party under this Agreement will not be considered a breach
of this Agreement and will be excused to the extent caused by any occurrence
beyond the reasonable control of such party including, but not limited to, acts
of God, power outages, strike, lockout, or other labor disputes, flood, war,
terrorist acts, riot, theft, earthquake, other natural disaster, or acts or
omissions of any supplier, provided that the party affected by such event will
immediately begin or resume performance as soon as practicable after the event
has abated.  During the event, each party will take commercially reasonable
efforts to perform its obligations in whole or in part. If the act or condition
beyond a party’s reasonable control that prevents that party from performing any
of its obligations under this Agreement continues for thirty (30) days or more,
then the other party may terminate this Agreement immediately upon written
notice to the non-performing party.

20. Amendment.  This Agreement may not be modified or altered except by written
instrument duly executed by both parties.

21. Entire Agreement.  This Agreement reflects the entire agreement of the
parties regarding the subject matter hereof and supersedes any and all prior
written or oral agreements between the parties related to the subject matter
hereof.

22. Waiver.  The waiver by any party of any of the terms and conditions of this
Agreement will not void, waive or modify any of the other terms or conditions or
be construed as a waiver or relinquishment of a party’s right to subsequent
performance of such terms.



8

 

--------------------------------------------------------------------------------

 

 

23. Counterparts.  This Agreement may be executed in counterparts, each of which
will constitute an original, and all of which will constitute one agreement.

﻿

[Signature page follows]

9

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Paper Supply Agreement as of
the date first set forth above.

﻿

﻿

 

 

 

 

 

 

GANNETT SUPPLY CORPORATION

 

 

 

THE DALLAS MORNING NEWS, INC.

﻿

 

 

 

﻿

 

 

 

 

By:

/s/ Frank O’Toole

 

 

By:

 

/s/ Grant S. Moise

Name:

Frank O’Toole

 

 

Name:

 

Grant S. Moise

Title:

President

 

 

Title:

 

Publisher and President

﻿

 

 

 

 

 

 

﻿

 

10

 

--------------------------------------------------------------------------------

 

 

[EXHIBITS INTENTIONALLY OMITTED]

﻿

The following exhibits have been omitted:

﻿

Exhibit A – This exhibit sets forth paper ordering procedures under the
Agreement.

Exhibit B – This exhibit sets the deadlines for paper orders on a monthly basis.

Exhibit C – This exhibit outlines procedures for problem solving.

Exhibit D -  This exhibit outlines claims procedures for issues involving
damaged paper or quality

Exhibit E –  This exhibit sets forth Buyer’s specifications for paper to be
delivered.

Exhibit F –  This exhibit provides pricing and payment mechanics for various
paper grades.

Exhibit G – This exhibit sets forth Buyer’s production facility address.

Exhibit H – This exhibit lists suppliers of paper under the Agreement.

﻿



11

 

--------------------------------------------------------------------------------